Citation Nr: 0704614	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-09 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for neuropathy 
of the right fifth and seventh cranial nerves, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia South 
Carolina.

The Board notes that in a November 2005 rating decision, the 
RO denied the veteran's claim for service connection for 
headaches.  At the September 2006 hearing before the 
undersigned, the representative said that she intended to 
submit a notice of disagreement with that decision; however, 
the record before the Board does not reflect that she has 
done so.  Accordingly, this matter is not currently before 
the Board.  

The Board also notes that at the hearing before the 
undersigned, the veteran raised the issue of entitlement to 
service connection for right eye disability as secondary to 
the service-connected neuropathy.  The report of an April 
2003 VA eye examination indicates that the veteran has 
exposure keratopathy of the right eye due to the 7th cranial 
nerve palsy.  The record does not reflect that the RO has 
adjudicated this issue.  Therefore, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The neuropathy of the veteran's right 5th and 7th cranial 
nerves is not more than moderate.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
neuropathy of the right 5th and 7th cranial nerves have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.124a, Diagnostic Codes 8205 and 8207 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in March 2003, prior 
to the initial adjudication of his claim.  Although this 
letter did not specifically inform the veteran that he should 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should submit such evidence or provide the originating 
agency with the information and any authorization necessary 
for the originating agency to obtain the evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  In any event, following the initial 
adjudication of the claim, he was provided a letter in April 
2004 informing him that he should submit any pertinent 
evidence in his possession.

The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish an effective date for an increased disability 
rating, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that an increased 
disability rating is not warranted.  Consequently, no 
effective date will be assigned, so the failure to provide 
notice with respect to that element of the claim was no more 
than harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained, and the 
veteran has been afforded appropriate VA examinations.  
Except as discussed below, neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

The Board acknowledges that at the hearing before the 
undersigned, the veteran stated that in May 2006 he was 
prescribed glasses and eye drops by VA.  The representative 
requested and was afforded 90 days in which to obtain and 
submit the May 2006 VA outpatient records.  No such records 
have been submitted.  In the Board's opinion, the May 2006 
records would be pertinent to the claim for service 
connection for right eye disability that the Board has 
referred to the RO and would not be pertinent to the issue 
currently before the Board.  Therefore, the Board has 
determined that no useful purpose would be served by 
remanding this case for the purpose of obtaining those 
records.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In a January 1969 rating decision, the RO granted service 
connection for neuropathy of the 5th and 7th cranial nerves of 
the right side.  A 30 percent evaluation was assigned, 
effective November 25, 1967, as the claim was filed within 
one year of the veteran's discharge from active duty.  

The veteran's current claim for an increased rating for this 
disability was received in January 2003.  

In response to his claim the veteran was afforded a VA 
neurological examination in April  2003.  At that time, the 
veteran complained of a dry right eye and that his right eye 
would get dry from a blower in his car.  The veteran also 
complained of stinging in the right eye and occasional right 
facial spasms and reported that he was unable to drive at 
night.

On physical examination, the examiner noted that the 
veteran's face revealed slight flattening of the nasolabial 
fold; on grimacing, his left went up more than the right; on 
elevating his eyes, he had significantly more eye corner 
wrinkles on the left than on the right; forehead wrinkling 
was approximately symmetrical; and he had decreased corner of 
mouth wrinkles on the right versus the left.  The remainder 
of the cranial nerves were found to be intact.

The examiner's impression was that the veteran had residuals 
of right Bell's palsy.

The veteran was also afforded a VA eye examination in April 
2003.  At that time, the veteran complained of experiencing a 
pins and needles type sensation on the tissues of his face.  
He also complained of poor eyelid closure and reported that 
rapid blinking did not clear his eye of debris adequately.  
The veteran also reported that he had trouble using the 
defroster in his car and working in dusty and windy 
environments because his eye would become very irritated 
requiring him to use lubricating drops.  The veteran also 
reported that he was having more difficulty driving at night 
at that time.  

The external examination showed a weakness of his seventh 
cranial nerve with incomplete blink and a slight asymmetry to 
his facial musculature and his smile.  The examiner also 
noted that the veteran's lid closed nearly completely on full 
effort but that slit lamp examination showed a mild inferior 
punctuate epithelial erosion consistent with exposure 
keratopathy from incomplete blink in his right eye.  The 
examination report also indicates that after the instillation 
of dilating drops of the disk; maculae, vessels and retinal 
periphery were all normal after careful inspection by 
microscopy except for a small chorioretinal scar in his right 
fundus.

The examiner's pertinent impression was mild residual effects 
from Bell's palsy on the right side.

In October 2004, the veteran was afforded another VA 
examination.  It disclosed slight flattening of the right 
nasolabial fold.  On grimacing, the left goes up more than 
the right.  On elevating his eyes, he had significantly more 
eye corner wrinkles on the left than the right.  Forehead 
wrinkling was greater on the left than the right..  He had 
decreased mouth wrinkles at the corner on the right versus 
the left.  His right eyelid appeared to close completely with 
5/5 motor strength.  

It was the examiner's impression that the veteran had 
moderate residual paralysis of the 7th cranial nerve and 
moderate neuropathy of the 5th cranial nerve.  

In September 2006, the veteran presented testimony at a 
hearing at the RO before the undersigned.  During his 
testimony, the veteran claimed that the main problems 
associated with his eye disability are the collection of dust 
in his eye, his inability to blink protectively and dry eye, 
which interferes with his ability to drive and sleep.  He 
also claimed that his condition is very uncomfortable and 
that he uses eye drops approximately four times a day to 
treat it.  The veteran also claimed that he uses a thicker 
drop for his eyes which causes him to have blurred vision and 
makes it impossible for him to see or drive.  The veteran 
also noted that he wears protective goggles when he goes into 
windy areas but that he can only keep them on for a short 
period of time.  The veteran also indicated that he does work 
occasionally.

Legal Criteria

Disability ratings are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The neuropathy of the veteran's right 5th and 7th cranial 
nerves is currently assigned a 30 percent rating under 
Diagnostic Codes 8205/8207.  

Complete paralysis of the 5th cranial nerve warrants a 50 
percent rating.  Incomplete paralysis of the 5th cranial 
nerve warrants a 10 percent rating if it is moderate or a 30 
percent rating if it is severe.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205.

Complete paralysis of the 7th cranial nerve warrants a 30 
percent rating.  Incomplete paralysis of the 7th cranial 
nerve warrants a 10 percent rating if it is moderate or a 20 
percent rating if it is moderate.  38 C.F.R. § 4.124a, 
Diagnostic Code 8207.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board notes that the 30 percent disability rating 
currently assigned for the disability is a protected as it 
has been in effect for more than 20 years.  See 38 C.F.R. § 
3.951(b) (2006).

The April 2003 eye examiner described the neuropathy of the 
7th cranial nerve as mild.  The April 2003 neurological 
examiner did not provide an opinion concerning the degree of 
severity of the disability but he did not identify evidence 
of more than moderate incomplete paralysis of the 5th or 7th 
cranial nerve.  In any event, the April 2003 and October 2004 
neurological examinations were performed by the same 
examiner.  Following the October 2004 examination, the 
examiner's impression was that the impairment of the 5th and 
7th cranial nerves was moderate.  His findings are consistent 
with this impression.  

In fact, there is no objective evidence of more than moderate 
incomplete paralysis of the 5th or 7th cranial nerve.  
Moderate incomplete paralysis of the 5th cranial nerve 
warrants a rating of 10 percent under Diagnostic Code 8205.  
Moderate incomplete paralysis of the 7th cranial nerve 
warrants a 10 percent rating under Diagnostic Code 8205.  
These 10 percent ratings combine to 20 percent.  See 
38 C.F.R. § 4.25.  Accordingly, the Board concludes that the 
components of the disability do not warrant more than the 
currently assigned rating of 30 percent.


ORDER

Entitlement to a rating in excess of 30 percent for 
neuropathy of the right 5th and 7th cranial nerves is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


